Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160448                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  MICHIGAN HEAD & SPINE INSTITUTE, PC,                                                                  Richard H. Bernstein
           Plaintiff-Appellee,                                                                          Elizabeth T. Clement
  and                                                                                                   Megan K. Cavanagh,
                                                                                                                         Justices

  BEAUMONT HEALTH and KUANDA BEY,
          Intervening Plaintiffs,
  v                                                                  SC: 160448
                                                                     COA: 345916
                                                                     Wayne CC: 16-012678-NF
  GEICO INDEMNITY COMPANY,
            Defendant-Appellant,
  and

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 17, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
           t0831
                                                                                Clerk